     Case 2:21-cv-04855-DSF-KS Document 1 Filed 06/15/21 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Thomas E. Wheeler (SBN 308789)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5   Phone: 323-306-4234
     Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   twheeler@toddflaw.com
     Attorneys for Plaintiff
 9
                        UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
                                              )    Case No. 2:21-cv-04855
12
     NICHOLAS BONTRAGER,                      )
13   individually and on behalf of all others )    CLASS ACTION
14   similarly situated,                      )
                                              )    COMPLAINT FOR VIOLATIONS
15   Plaintiff,                               )    OF:
16                                            )
            vs.                               )       1.   NEGLIGENT VIOLATIONS
17                                                         OF THE TELEPHONE
                                              )            CONSUMER PROTECTION
18   MORTGAGE SOLUTIONS FCS INC., )                        ACT [47 U.S.C. §227(c)]
     and DOES 1 through 10, inclusive, and )          2.   KNOWING AND/OR
19                                                         WILLFUL VIOLATIONS
     each of them,                            )            OF THE TELEPHONE
20                                            )            CONSUMER PROTECTION
21   Defendant.                               )            ACT [47 U.S.C. §227(c)]
                                              )
22
                                              )
                                                   DEMAND FOR JURY TRIAL
23                                            )
24
                                              )
                                              )
25                                            )
26                                            )
                                              )
27
28



                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:21-cv-04855-DSF-KS Document 1 Filed 06/15/21 Page 2 of 9 Page ID #:2




 1         Plaintiff NICHOLAS BONTRAGER (“Plaintiff”), individually and on
 2   behalf of all others similarly situated, alleges the following upon information and
 3   belief based upon personal knowledge:
 4                                NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of MORTGAGE SOLUTIONS FCS
 8   INC. (“Defendant”), in negligently, knowingly, and/or willfully contacting
 9   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
10   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations,
11   specifically the National Do-Not-Call provisions, thereby invading Plaintiff’s
12   privacy.
13                               JURISDICTION & VENUE
14         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendant, a
17   California company. Plaintiff also seeks up to $1,500.00 in damages for each call
18   in violation of the TCPA, which, when aggregated among a proposed class in the
19   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
22         3.     Venue is proper in the United States District Court for the Central
23   District of California pursuant to 28 U.S.C. § 1391(b) because Defendant does
24   business within the State of California and a substantial portion of the events giving
25   rise to Plaintiff’s claims occurred in this District.
26                                         PARTIES
27         4.     Plaintiff, NICHOLAS BONTRAGER (“Plaintiff”), is a natural person
28   residing in Los Angeles County, California and is a “person” as defined by 47


                                  CLASS ACTION COMPLAINT
                                                -2-
     Case 2:21-cv-04855-DSF-KS Document 1 Filed 06/15/21 Page 3 of 9 Page ID #:3




 1   U.S.C. § 153 (39).
 2         5.     Defendant, MORTGAGE SOLUTIONS FCS INC. (“Defendant”) is a
 3   licensed mortgage lender and broker and is a “person” as defined by 47 U.S.C. §
 4   153 (39).
 5         6.     The above-named Defendant, and its subsidiaries and agents, are
 6   collectively referred to as “Defendants.” The true names and capacities of the
 7   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 8   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 9   names. Each of the Defendants designated herein as a DOE is legally responsible
10   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
11   Complaint to reflect the true names and capacities of the DOE Defendants when
12   such identities become known.
13         7.     Plaintiff is informed and believes that at all relevant times, each and
14   every Defendant was acting as an agent and/or employee of each of the other
15   Defendants and was acting within the course and scope of said agency and/or
16   employment with the full knowledge and consent of each of the other Defendants.
17   Plaintiff is informed and believes that each of the acts and/or omissions complained
18   of herein was made known to, and ratified by, each of the other Defendants.
19                             FACTUAL ALLEGATIONS
20         8.     Beginning in or around March 2021, Defendant contacted Plaintiff on
21   Plaintiff’s cellular telephone number ending in -8342, in an attempt to solicit
22   Plaintiff to purchase Defendant’s services.
23         9.     Plaintiff’s telephone number ending in -8342 was added to the
24   National Do-Not-Call Registry on or about June 17, 2006.
25         10.    Plaintiff’s telephone, number ending in -8342, is a residential cellular
26   telephone registered to him as an individual and is not used for work purposes.
27         11.    Defendant contacted or attempted to contact Plaintiff from telephone
28   number (209) 456-5702, confirmed to be Defendant’s number.


                                CLASS ACTION COMPLAINT
                                              -3-
     Case 2:21-cv-04855-DSF-KS Document 1 Filed 06/15/21 Page 4 of 9 Page ID #:4




 1         12.     Defendant’s calls constituted calls that were not for emergency
 2   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 3         13.     Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 4   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 5         14.     Plaintiff has received numerous solicitation calls from Defendant
 6   within a 12-month period, including at least eight calls from March 24, 2021 to
 7   April 20, 2021 alone.
 8         15.     Plaintiff did not have an established business relationship with
 9   Defendant during the time of the solicitation calls from Defendant.
10         16.     Plaintiff did not give Defendant prior express written consent for
11   Defendant to call Plaintiff’s cellular telephone for marketing or solicitation
12   purposes.
13         17.     Upon information and belief, and based on Plaintiff’s experiences of
14   being called by Defendant after being on the National Do-Not-Call list for several
15   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
16   establish and implement reasonable practices and procedures to effectively prevent
17   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
18   227(c)(5).
19                                CLASS ALLEGATIONS
20         18.     Plaintiff brings this action individually and on behalf of all others
21   similarly situated, as a member the proposed class (hereafter, “The Class”) defined
22   as follows:
23
                   All persons within the United States registered on the
24                 National Do-Not-Call Registry for at least 30 days, who
25                 had not granted Defendant prior express consent nor had
                   a prior established business relationship, who received
26
                   more than one call made by or on behalf of Defendant
27                 that promoted Defendant’s products or services, within
28
                   any twelve-month period, within four years prior to the
                   filing of the complaint through the date of class

                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 2:21-cv-04855-DSF-KS Document 1 Filed 06/15/21 Page 5 of 9 Page ID #:5




 1                certification.
 2
 3         19.    Plaintiff represents, and is a member of, The Class, consisting of all
 4   persons within the United States registered on the National Do-Not-Call Registry
 5   for at least 30 days, who had not granted Defendant prior express consent nor had
 6   a prior established business relationship, who received more than one call made by
 7   or on behalf of Defendant that promoted Defendant’s products or services, within
 8   any twelve-month period, within four years prior to the filing of the complaint
 9   through the date of class certification.
10         20.    Defendant, its employees and agents are excluded from The Class.
11   Plaintiff does not know the number of members in The Class, but believes the Class
12   members number in the thousands, if not more. Thus, this matter should be
13   certified as a Class Action to assist in the expeditious litigation of the matter.
14         21.    The Class is so numerous that the individual joinder of all of its
15   members is impractical. While the exact number and identities of The Class
16   members are unknown to Plaintiff at this time and can only be ascertained through
17   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
18   The Class includes thousands of members.            Plaintiff alleges that The Class
19   members may be ascertained by the records maintained by Defendant.
20         22.    Plaintiff and members of The Class were harmed by the acts of
21   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
22   and The Class members via their telephones for solicitation purposes, thereby
23   invading the privacy of said Plaintiff and The Class members whose telephone
24   numbers were on the National Do-Not-Call Registry. Plaintiff and The Class
25   members were damaged thereby.
26         23.    Common questions of fact and law exist as to all members of The
27   Class which predominate over any questions affecting only individual members of
28   The Class. These common legal and factual questions, which do not vary between


                                   CLASS ACTION COMPLAINT
                                                -5-
     Case 2:21-cv-04855-DSF-KS Document 1 Filed 06/15/21 Page 6 of 9 Page ID #:6




 1   Class members, and which may be determined without reference to the individual
 2   circumstances of any Class members, include, but are not limited to, the following:
 3                a.    Whether, within the four years prior to the filing of this
 4                      Complaint through the date of class certification, Defendant or
 5                      its agents placed more than one solicitation call to the members
 6                      of the Class whose telephone numbers were on the National Do-
 7                      Not-Call Registry and who had not granted prior express
 8                      consent to Defendant and did not have an established business
 9                      relationship with Defendant;
10                b.    Whether Defendant obtained prior express written consent to
11                      place solicitation calls to Plaintiff or the Class members’
12                      telephones;
13                c.    Whether Plaintiff and the Class members were damaged
14                      thereby, and the extent of damages for such violation; and
15                d.    Whether Defendant and its agents should be enjoined from
16                      engaging in such conduct in the future.
17         24.    As a person that received numerous solicitation calls from Defendant
18   within a 12-month period, who had not granted Defendant prior express consent
19   and did not have an established business relationship with Defendant, Plaintiff is
20   asserting claims that are typical of The Class.
21         25.    Plaintiff will fairly and adequately protect the interests of the members
22   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
23   class actions.
24         26.    A class action is superior to other available methods of fair and
25   efficient adjudication of this controversy, since individual litigation of the claims
26   of all Class members is impracticable. Even if every Class member could afford
27   individual litigation, the court system could not. It would be unduly burdensome
28   to the courts in which individual litigation of numerous issues would proceed.


                                CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-04855-DSF-KS Document 1 Filed 06/15/21 Page 7 of 9 Page ID #:7




 1   Individualized litigation would also present the potential for varying, inconsistent,
 2   or contradictory judgments and would magnify the delay and expense to all parties
 3   and to the court system resulting from multiple trials of the same complex factual
 4   issues. By contrast, the conduct of this action as a class action presents fewer
 5   management difficulties, conserves the resources of the parties and of the court
 6   system, and protects the rights of each Class member.
 7         27.    The prosecution of separate actions by individual Class members
 8   would create a risk of adjudications with respect to them that would, as a practical
 9   matter, be dispositive of the interests of the other Class members not parties to such
10   adjudications or that would substantially impair or impede the ability of such non-
11   party Class members to protect their interests.
12         28.    Defendant has acted or refused to act in respects generally applicable
13   to The Class, thereby making appropriate final and injunctive relief with regard to
14   the members of The Class as a whole.
15                             FIRST CAUSE OF ACTION
16          Negligent Violations of the Telephone Consumer Protection Act
17                                   47 U.S.C. §227(c).
18                                On Behalf of The Class
19         29.    Plaintiff repeats and incorporates by reference into this cause of action
20   the allegations set forth above at Paragraphs 1-28.
21         30.    The foregoing acts and omissions of Defendant constitute numerous
22   and multiple negligent violations of the TCPA, including but not limited to each
23   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
24   47 U.S.C. § 227 (c)(5).
25         31.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
26   Plaintiff and The Class Members are entitled to an award of $500.00 in statutory
27   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
28         32.    Plaintiff and The Class members are also entitled to and seek


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:21-cv-04855-DSF-KS Document 1 Filed 06/15/21 Page 8 of 9 Page ID #:8




 1   injunctive relief prohibiting such conduct in the future.
 2                             SECOND CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                             Act
 5                                     47 U.S.C. §227 (c).
 6                                  On Behalf of The Class
 7         33.      Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above at Paragraphs 1-32.
 9         34.      The foregoing acts and omissions of Defendant constitute numerous
10   and multiple knowing and/or willful violations of the TCPA, including but not
11   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
12   and in particular 47 U.S.C. § 227 (c)(5).
13         35.      As a result of Defendant’s knowing and/or willful violations of 47
14   U.S.C. § 227(c), Plaintiff and The Class members are entitled to an award of
15   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
16   § 227(c)(5).
17         36.      Plaintiff and The Class members are also entitled to and seek
18   injunctive relief prohibiting such conduct in the future.
19                                 PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
21                              FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                     47 U.S.C. §227(c)
24               • As a result of Defendant’s negligent violations of 47 U.S.C.
25                  §227(c)(5), Plaintiff and The Class members are entitled to and
26                  request $500 in statutory damages, for each and every violation,
27                  pursuant to 47 U.S.C. 227(c)(5).
28               • Any and all other relief that the Court deems just and proper.


                                  CLASS ACTION COMPLAINT
                                                -8-
     Case 2:21-cv-04855-DSF-KS Document 1 Filed 06/15/21 Page 9 of 9 Page ID #:9




 1   ///
 2                           SECOND CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                            Act
 5                                    47 U.S.C. §227(c)
 6               • As a result of Defendant’s willful and/or knowing violations of 47
 7                U.S.C. §227(c)(5), Plaintiff and The Class members are entitled to
 8                and request treble damages, as provided by statute, up to $1,500, for
 9                each and every violation, pursuant to 47 U.S.C. §227(c)(5).
10               • Any and all other relief that the Court deems just and proper.
11
12         37.    Pursuant to the Seventh Amendment to the Constitution of the United
13   States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
           Respectfully Submitted this 15th Day of June, 2021.
15
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
17                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
18
                                           Law Offices of Todd M. Friedman
19                                         Attorney for Plaintiff
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
